DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 9, 2022 has been entered. 
This action is in response to the papers filed on May 9, 2022.  Applicants’ arguments and amendments to the claims filed May 9, 2022 have been entered.  Claims 1, 10, and 14 have been amended, claims 2 and 9 have been cancelled, and claim 16 has been newly added.  Claims 1, 3-8, and 10-16 are pending and under current examination.  
Withdrawn Claim Rejections - 35 USC § 112
	      Claim 15 rejected in the Office Action mailed January 24, 2022 under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  Applicant has amended claim 15 to enable one of ordinary skill in the art to practice the invention by adding the step of rinsing off the composition from the skin.  Accordingly, the rejection is hereby withdrawn.

Withdrawn Claim Rejections - 35 USC § 102
	      Claims 1, 11, 12, 14, and 15 were rejected in the Office Action mailed November 17, 2011 under 35 U.S.C. 103(a) as being unpatentable over Harris (U.S. Patent No. 5,688,485; Nov. 18, 1997) and Liu (Patent No.: US 6,403,054; Date of Patent: Jun. 11, 2002) as evidenced by the teachings of Sulzle et al. (Angew. Chem. Int. Ed. Eng. 27 (1988) No. 11).  Applicants’ cancellation of claims 1-5 and 9-15 renders their previous rejection moot.  Accordingly, the rejection for claims 1, 11, 12, 14, and 15 is hereby withdrawn
Response & Claim Rejections - 35 USC § 103
Applicant’s amendment necessitates the new grounds of rejection.
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1, 5, 6, 7, 8, 10, 11 remain rejected, in modified form, under 35 U.S.C. 103 as being unpatentable over Brun et al. (Pub. No: WO 2014/195265; Pub. Date: Dec. 11, 2014) for reasons of record.
	The amended claims recite a cleansing mask composition comprising: a) from about 0.4 to 9 wt.%  of a first thickener chosen from nonacrylate based rheology modifier;
b) from about 0.2 to about 2 wt.% of a second thickener chosen from acrylic or  acrylate based thickeners;
c) from about 2 to 25 wt.% of at least one surfactantselected from anionic surfactants, 
amphoteric surfactants and combinations thereof;
 d) a cosmetically  acceptable carrier selected from the group consisting of water, 
organic solvents and combinations thereof;
e) a skin care active ingredient; and wherein the composition has a loss modulus
 absolute value (G’’); and a storage modulus absolute value (G’); and wherein the loss modulus absolute value (G”) is less than three times the storage modulus absolute value (G’); and wherein the    weight percentages are based on the total weight of the
 cleansing mask composition.

	Regarding claims 1, 5, 6, 7, 8, 10, 11 and 14, Brun discloses a composition comprising a gelling agent comprising 1.5% weight Steareth-100/PEG-136/HDI copolymer, 0.2% ammonium polyacryloyldimethyl Taurate, an anionic, amphoteric, or mixtures thereof surfactant present in an amount from 0.5 to 10 wt% (page 34, lines 1-5); 7% by weight the active agent glycerin (page 52, Example 11 and page 46 lines 16-18); and the active can include vitamins (page 45 lines 17-22); wherein the carrier is an emulsion system comprising an aqueous phase comprising water in an amount of at least 50%  by weight of the composition (page 28 lines 10-16) and an oil phase from as little as 10% to up to 50% of the composition (page 29 lines 5-10) wherein said oil comprises ethylated fatty alcohols (page 35 lines 1-10). 

  With respect to the language wherein the composition has a loss modulus absolute value and a storage modulus absolute value wherein the loss modulus absolute value (G”) is less than three times the storage modulus absolute value (G’); these are physical properties describing portions of viscolelastic behavior.  Accordingly, as Brun discloses the instantly claimed chemical composition, as fully set forth above, it would expect to have the same physical properties as. a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  MPEP 2112.01 (I).

With respect to the language of a cleansing mask, this is a limitation on intended use.  As the claimed composition and the composition in Brun are identical, the composition of Brun can be used as a cleansing mask.   Applicant should note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding claim 3, although Brun does not specifically teach the composition spread easily on the skin, the claims are directed towards a composition.  As the claimed composition and the composition in Brun are identical, as fully set forth above, the composition of Brun would be expected to spread easily on the skin, until and unless Applicant can provide evidence to the contrary.  The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the composition of the prior art does not possess the same material, structural and steps-like characteristics of the claimed composition.  In the absence of evidence to the contrary, the burden is on Applicant to prove that the claimed composition is different from that taught by the prior art and to establish patentable differences.  See In re Best 562F .2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2nd 1992 (PTO Bd. Pat. App. & Int. 1989).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  MPEP 2112.01 (I).

Regarding claim 4, although Brun does not specifically teach the composition drip free, the claims are directed towards a composition.  As the claimed composition and the composition in Brun are identical, as fully set forth above, the composition of Brun would be expected to be drip free, until and unless Applicant can provide evidence to the contrary.  The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the composition of the prior art does not possess the same material, structural and steps-like characteristics of the claimed composition.  In the absence of evidence to the contrary, the burden is on Applicant to prove that the claimed composition is different from that taught by the prior art and to establish patentable differences.  See In re Best 562F .2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2nd 1992 (PTO Bd. Pat. App. & Int. 1989).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  MPEP 2112.01 (I).


Regarding claim 12, the language of “wherein the skin care active ingredient is deposited onto the skin” this is a limitation on intended use.  As the claimed composition and the composition in Brun are identical, the active in the composition of Brun is capable of being deposited on the skin.   Applicant should note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine a gelling agent comprising 1.5% weight Steareth-100/PEG-136/HDI copolymer, 0.2% ammonium polyacryloyldimethyl Taurate, anionic or amphoteric surfactant, a vitamin active agent  into a skin care composition, and a solvent system that comprises an aqueous solvent and an oil phase wherein said oil comprises ethylated fatty alcohols (page 35 lines 1-10),  into a skin care composition as disclosed by Brun, as instantly claimed, with a reasonable expectation of success at the time of filing as a matter of design choice.  Said design choice amounting to combining prior art elements according to known methods to yield predictable results.  One of ordinary skill in the art would be motivated to do so and have a reasonable expectation of success because Brun had already disclosed skin care composition with a gelling agent comprising 1.5% weight Steareth-100/PEG-136/HDI copolymer, 0.2% ammonium polyacryloyldimethyl Taurate, a anionic or amphoteric surfactant, a vitamin active, and a solvent system that comprises an aqueous solvent and an oil phase wherein said oil comprises ethylated fatty alcohols (page 35 lines 1-10).  It would have only required routine experimentation to modify the composition of Brun for skin care composition with a gelling agent comprising to 1.5% weight Steareth-100/PEG-136/HDI copolymer, 0.2% ammonium polyacryloyldimethyl Taurate, a anionic or amphoteric surfactant, a vitamin active, and a solvent system that comprises an aqueous solvent and an oil phase wherein said oil comprises ethylated fatty alcohols (page 35 lines 1-10) as required by the claimed invention.
	
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art the time of the filing.

	
	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Brun et al. (Pub. No: WO 2014/195265; Pub. Date: Dec. 11, 2014) as applied to claim 1 above, and further in view of Laidboeur et al. (Pub. No.: WO 2018/114800; Pub. Date: Jun. 28, 2018).

.	 Regarding claim 13, Brun remains as applied to claim 1.   While Brun teaches a specific embodiment comprising 1.5% weight Steareth-100/PEG-136/HDI copolymer, 0.2% ammonium polyacryloyldimethyl Taurate, an anionic, amphoteric, or mixtures thereof surfactant present in an amount from 0.5 to 10 wt% (page 34, lines 1-5);, as fully set forth above, the embodiment does not disclose wherein the active agent is salicylic acid.

	However in the same field of endeavor of skin care compositions in the form of a gel (abstract and page 12 lines 20-21) wherein the composition comprises a thickening agent ammonium polyacryloydimethyl taurate (page 22 table), anionic or amphoteric surfactants (page 14 lines 3-5), Laidboeur et al. discloses wherein the active is salicylic acid  (page 14 lines 6-8).

	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine Brun et al. and Laidboeur et al. to include the therapeutic agent salicylic acid in a skin care compositions  as disclosed by Laidboeur wherein the composition comprises .5% weight Steareth-100/PEG-136/HDI copolymer, 0.2% ammonium polyacryloyldimethyl Taurate an anionic, amphoteric, or mixtures thereof surfactant present in an amount from 0.5 to 10 wt% (page 34, lines 1-5);, and active agent (page 52, Example 11 and page 46 lines16-18) as disclosed by Brun as a matter of combining prior art elements according to known methods to yield predicable results, as instantly claimed, with a reasonable expectation of success.  One of ordinary skill would be motivated to include salicylic acid in the skin care composition as it is known to treat skin imperfections as evidenced by the teachings of Laidboeur (page 14 lines 6-8).  One who would have practiced this invention would have ha reasonable expectation of success because Brun had already disclosed a skin care composition comprising  .5% weight Steareth-100/PEG-136/HDI copolymer, 0.2% ammonium polyacryloyldimethyl Taurate, , an anionic, amphoteric, or mixtures thereof surfactant present in an amount from 0.5 to 10 wt% (page 34, lines 1-5),, and an active agent, while Laidboeur provided guidance with respect to the active agent in a skin care composition comprising salicylic acid.  It would have only required routine experimentation to include the skin care active salicylic acid as required by the instantly claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill at the time of filing.


	Claim 15 remains rejected in modified form and claim 16 is newly rejected under 35 U.S.C. 103 as being unpatentable over the combination of Brun et al. (Pub. No: WO 2014/195265; Pub. Date: Dec. 11, 2014) and Laidboeur et al. (Pub. No.: WO 2018/114800; Pub. Date: Jun. 28, 2018) for reasons of record.

.	 Regarding claim 15, Brun discloses the method of applying a skin care composition to the skin (page 46 lines 1-5) comprising a gelling agent comprising 1.5% weight Steareth-100/PEG-136/HDI copolymer, 0.2% ammonium polyacryloyldimethyl Taurate, an anionic, amphoteric, or mixtures thereof surfactant present in an amount from 0.5 to 10 wt% (page 34, lines 1-5); 7% by weight the active agent glycerin (page 52, Example 11 and page 46 lines 16-18); and the active can include vitamins (page 45 lines 17-22); wherein the carrier is an emulsion system comprising an aqueous phase comprising water in an amount of at least 50%  by weight of the composition (page 28 lines 10-16) and an oil phase from as little as 10% to up to 50% of the composition (page 29 lines 5-10) wherein said oil comprises ethylated fatty alcohols (page 35 lines 1-10).
  With respect to the language wherein the composition has a loss modulus absolute value and a storage modulus absolute value wherein the loss modulus absolute value (G”) is less than three times the storage modulus absolute value (G’); these are physical properties describing portions of viscolelastic behavior.  Accordingly, as Brun discloses the instantly claimed chemical composition, as fully set forth above, it would expect to have the same physical properties as. a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  MPEP 2112.01 (I).


  But Brun does not disclose wherein the skin care composition is cleansing the skin.
	However in the same field of endeavor of applying a composition to the skin (page  22 lines 2-5) wherein skin care compositions comprises a thickening agent ammonium polyacryloydimethyl taurate (page 22 table), anionic or amphoteric surfactants (page 14 lines 3-5), Laidboeur et al. discloses a method of cleansing the skin  (page 3 lines 9-19 and page 2 lines 24-25)

	Regarding claim 16, Laidboeur discloses allowing the skin care composition to dry on the skin for 3 to 10 minutes and  rinsing the skin care composition from the skin (page 21 liens 1-10 and claims 15 and 16)
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine Brun et al. and Laidboeur et al. to cleans the skin by applying a skin care composition to said skin as disclosed by Laidboeur wherein the skin care composition comprises .5% weight Steareth-100/PEG-136/HDI copolymer, 0.2% ammonium polyacryloyldimethyl Taurate an anionic, amphoteric, or mixtures thereof surfactant present in an amount from 0.5 to 10 wt% (page 34, lines 1-5),and active agent (page 52, Example 11 and page 46 lines16-18 as disclosed by Brun as a matter of combining prior art elements according to known methods to yield predicable results, as instantly claimed, with a reasonable expectation of success.  One of ordinary skill would be motivated to cleans the skin as a meth of caring for the skin as evidenced by purifying it  Laidboeur (abstract page 1 lines 5-6).  One who would have practiced this invention would have ha reasonable expectation of success because Brun had already disclosed a method of applying a skin care composition to the skin wherein the composition comprises  0.5% weight Steareth-100/PEG-136/HDI copolymer, 0.2% ammonium polyacryloyldimethyl Taurate, an anionic, amphoteric, or mixtures thereof surfactant present in an amount from 0.5 to 10 wt% (page 34, lines 1-5); and an active agent, while Laidboeur provided guidance with respect to the application of the skin care composition cleansing the skin.  It would have only required routine experimentation to include to cleanse the skin by applying a skin care composition as required by the instantly claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill at the time of filing.

Response to arguments:
	To the extent that Applicants' argument is pertinent to the standing rejection of claim 15, it is addressed as follows: 
	Applicants traverse the various 103 rejections arguing that Brun does not teach or discloses the newly added limitation wherein the composition has a loss modulus absolute value and a storage modulus absolute value wherein the loss modulus absolute value (G”) is less than three times the storage modulus absolute value (G’) or wherein the surfactant is selected from  anionic surfactants, amphoteric surfactants or combinations thereof.   The loss modulus absolute value of Inventive Example 1 was less than 3 times the storage modulus absolute falue and showed good spreading over the skin and a drip free texture.   Comparative Example 7 wherein the loss modulus absoluter value was significantly higher than the storage modulus absolute value exhibited very poor spreading on the skin and was not able to be uniformly applied.  
	Applicants' argument have been fully considered, but not found persuasive.  First it must be pointed out that Brun discloses an anionic, amphoteric, or mixtures thereof surfactant present in an amount from 0.5 to 10 wt% (page 34, lines 1-5).  With respect to the language wherein the composition has a loss modulus absolute value and a storage modulus absolute value wherein the loss modulus absolute value (G”) is less than three times the storage modulus absolute value (G’); these are physical properties describing portions of viscolelastic behavior of a composition.  Accordingly, as Brun discloses the instantly claimed chemical composition, as fully set forth above, it would expect to have the same physical properties as. a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  MPEP 2112.01 (I).
	With respect to Inventive Example 1 and comparative Example 7, these compositions are not the same, for example comparative Example 7 is missing the thickener, has an additional surfactant, wherein the total amount of surfactant is double what is found in Inventive Example 1, and has an additional component of glycerin as a carrier.   As the composition of the inventive example and the comparative example are different, one would not expect them to have the same physical properties. 
	Thus, the rejection is maintained for reason of record and foregoing discussion.

Conclusion
No Claims are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANNA R FALKOWITZ/           Primary Examiner, Art Unit 1617